Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 3-5 and 8-10 are pending in the present application.  The instant claims are rejected as indicated below.

Double Patenting
The provisional rejection of claims 1, 3-5 and 8-10 on the ground of nonstatutory double patenting over claims of copending Application Nos. 16/272,515 and 16/272,426 is maintained.
Applicant’s statement that the rejection be held in abeyance until allowable subject matter has been agreed upon is noted.

The rejection of claims 1, 3-5 and 8-10 on the ground of nonstatutory double patenting over claims of US Patent No. 10,568,873 is maintained.
Applicant’s statement that the rejection be held in abeyance until allowable subject matter has been agreed upon is noted.
Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-5 and 8-10 under 35 U.S.C. 103 over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/10/2019) in combination with Rezaee et al. (Iran J. Basic Med. Sci., 2013, cited by applicant on IDS submitted 10/07/2020), Borch et al. (US 5,233,031) and Platzek et al. (US 6,180,113) is maintained.
Amin et al. teaches saffron, which contains safranal, as an anticancer drug useful against hepatocellular carcinoma (HCC) (see the entire article, especially Abstract; page 858, Plant Material and Preparation and page 863, Saffron Induces Growth Arrest and Apoptosis In Vitro). The reference teaches orally or parenterally administering various doses of saffron (see page 858, Treatment Regimen).

The instant claims differ from Amin by reciting
various amounts of safranal (see instant claims 8-9) and 
administration of a second therapeutic agent such as carboplatin, cisplatin, methotrexate, doxorubicin, etc. (see instant claim 10).

However,
Razaee et al. teaches isolated safranal has anticancer property in a dose- dependent way (see the entire article, especially pages 22-23, Cytotoxic effects) and
as evidenced by Amin, saffron, comprising safranal, inhibits colony formation of HepG2 cells in a dose-dependent manner.

As recognized by MPEP § 2144.05 (II)(A), 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Based on the knowledge in the pharmaceutical/medical art, it would have been within the level of skill of the ordinary artisan in the art to determine the amount of safranal in the composition of saffron or alone, by routine experimentation, that would be useful in treating HCC; and
In regards to claim 10 and as recognized by MPEP § 2144.06(I):
As recognized by MPEP § 2144.06(I):

    PNG
    media_image1.png
    325
    639
    media_image1.png
    Greyscale

Thus, the combination of a composition comprising safranal with other anticancer agents such as cisplatin, fluorouracil, doxorubicin, etc. (see for example, ‘031, col. 2, lines 55-61; ‘113, col. 74, lines 61-63) to provide treatment of hepatocellular carcinoma in a patient in need of treatment would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).
Therefore, the instant claims are rendered prima facie obvious.

Response to Arguments
Applicant continues to argue, the proposed combination of Rezaee and Amin in view of Borch and Platzek fails to teach or suggest every requirement of claim 1.  Applicant’s argument is that the claimed dose range is not obvious based on the teachings of the cited prior art.  Applicant’s argument was considered but not persuasive for the following reasons.

Here, the art renders obvious the use of a composition comprising safranal as an anticancer agent useful in treating hepatocellular carcinoma (HCC).  Extrapolating what is gleam from in vivo or animal studies to treatment of human patient is routine in the medical/pharmaceutical art.  
In the medical/pharmaceutical art, it is also routine to determine the amount of a drug useful in treating a disease in a patient.  Therefore, the determination of the amount of safranal that would be useful in treatment of HCC in a human subject in need thereof would require only routine experimentation that would have been within the level of skill of the ordinary artisan in the medical/pharmaceutical art.
Applicant’s reference to MPEP § 2144.05 I is noted.  However, as per MPEP § 2144.05 II A, “differences in concentration will not support the patentability of subject matter encompassed by the prior art “unless there is evidence indicating such concentration” is critical”.   MPEP § 2144.05 II A also notes that it is not inventive to discover the optimum or workable ranges by routine experimentation.
Applicant has not provided any evidence as to the criticality of the claimed range.
For these reasons, the rejection of claims 1, 3-5 and 8-10 under 35 U.S.C. 103 over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/10/2019) in combination with Rezaee et al. (Iran J. Basic Med. Sci., 2013, cited by applicant on IDS submitted 10/07/2020), Borch et al. (US 5,233,031) and Platzek et al. (US 6,180,113) is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628